Citation Nr: 0106715	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant was honorably discharged from the United States 
Army in January 1993 with over twenty-four years of active 
duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

On January 25, 2001, the appellant testified at a Travel 
Board hearing before the undersigned Member of the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial by the RO in 1994  of service connection for hepatitis 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hepatitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

The RO denied the appellant's most recent attempt to reopen 
his claim (filed in July 1996) on the basis that the evidence 
submitted was not new and material because it did not raise a 
reasonable possibility that it would change the outcome when 
considered in conjunction with the evidence that had 
previously been of record.  The Federal Circuit in Hodge 
invalidated this standard as inappropriate under 38 C.F.R. 
§ 3.156(a).  Precedent decisions of the Court must be given 
full force and effect immediately.  See Tobler v. Derwinski, 
2 Vet. App. 8 (1991); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  It therefore follows that a precedent decision 
of the Federal Circuit, a court of superior jurisdiction, 
must be given immediate force and effect as well.

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holding in Hodge.  No 
prejudice to the appellant is exercised by the Board's 
appellate disposition herein for two reasons: (1) the 
statement of the case provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

Entitlement to service connection for hepatitis was 
previously denied by the RO in an unappealed rating decision 
issued in October 1994.  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The RO at that time denied the claim 
because even though laboratory studies completed in service 
in 1991 showed that the appellant tested positive for the 
hepatitis C virus, there were no chronic residuals shown by 
the medical evidence post dating service, which included 
outpatient treatment reports and blood (serum) laboratory 
test results dated through December 1993.  Evidence submitted 
in connection with the present appeal includes outpatient 
reports dated through 1996, which denote further laboratory 
testing and evaluation for hepatitis C in 1994, including a 
report dated in July 1994 that reflects a provisional 
diagnosis of asymptomatic hepatitis C.  Based on these 
reports, read together with the balance of the evidence, the 
Board finds that under the more relaxed new and material 
standard set forth under Hodge and its progeny, this claim 
now warrants further consideration on a de novo basis.  
Fossie, 12 Vet. App. 1 (1998).  On this point, the Board must 
emphasis that the new-and-material-evidence standard does not 
require the appellant to prove his claim; to the contrary, 
evidence is new and material if it "bears directly and 
substantially upon the specific matter under consideration, 
. . . and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In this case, the newly 
assembled evidence satisfies this regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for hepatitis.  However, for 
the reasons set forth below in the REMAND section of this 
decision, further development of this claim is in order.


ORDER

To the extent of the finding that evidence submitted since 
the October 1994 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim of 
service connection for hepatitis, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for additional development, 
to include action necessary to ensure compliance with the 
notice and duty to assist provisions contained in the new 
law, and having the RO obtain medical examination/opinion 
results addressing the nature and etiology of the hepatitis 
claimed as service connected based on a complete review of 
the evidence in the claims file.  On this point, the Board 
also notes that a VBA Fast Letter issued in September 1999 
provides additional and detailed instructions regarding the 
proper development and adjudication of claims seeking 
entitlement to service connection for hepatitis.  See VBA 
Fast Letter 99-94 (Sept. 28, 1999).  As to the facts in this 
case, it appears from the instructions set forth in Fast 
Letter 99-94 that further specialized testing involving the 
EIA (enzyme immunoassay) and RIBA (recombinant immunoblot 
assay) tests should be performed; this is so because the 
appellant has clearly tested positive for the hepatitis C 
virus, but what is unclear is whether he has chronic 
hepatitis C.  Further medical examination and test study as 
contemplated by Fast Letter 99-94 should resolve this matter.

Finally, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Bernard, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen in 1996, as shown by the 
available medical records in the file.  
All VA medical records identified by the 
appellant should be obtained pursuant to 
established procedures.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested above 
is completed, the RO should schedule the 
appellant for an examination by an 
appropriate specialist to address the 
nature and etiology of the hepatitis C 
condition for which service connection is 
being sought.  The claims folder must be 
made available to and reviewed by the 
designated specialist in connection with 
the medical examination and opinion 
request.  In conjunction with a thorough 
review of the evidence in the claims 
folder, all relevant clinical examination 
findings, and special diagnostic testing, 
which must include serology and liver 
function tests, and the EIA and RIBA 
tests, the specialist should identify the 
type of hepatitis the appellant has and 
whether it can be classified as chronic 
hepatitis based on the tests results.  
The specialist should also provide an 
opinion addressing whether it is at least 
as likely as not that any current or 
existing disability resulted from the 
hepatitis that was documented during the 
appellant's active military service, 
based on a complete review of the 
appellant's service medical records and 
all post service medical evidence.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of this medical 
examination, including all specialized 
test studies, should thereafter be 
associated with the appellant's claims 
folder.

3.  Subsequently, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

4.   The RO must review the claims file 
and ensure that any and all notification 
requirements and/or development actions 
applicable to the veteran's claim and 
required by the VCAA of 2000 are 
completed.  For further guidance on the 
processing of claims in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  After completion of the above 
development, the RO should readjudicate 
the appellant's claim for service 
connection for hepatitis on a de novo 
basis, with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  As noted above, the RO 
should also refer to VBA Fast Letter 99-
94 for additional instructions and 
guidance regarding the proper development 
and adjudication of this claim.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 



